PER CURIAM.
The appealed order is affirmed except as to the requirement that the appellee pay only a portion of the appellant’s attorney’s fee and costs. Based on the great disparity in the parties’ incomes and financial positions, we conclude that the failure to award the full amount of the appellant’s reasonable attorney’s fee and costs was an abuse of discretion. See, e.g., Tanck v. Tanck, 675 So.2d 1039 (Fla.App. 1st DCA 1996). The order is therefore reversed as to this ruling, and the case is remanded.
BARFIELD, C.J., ALLEN and WEBSTER, JJ., CONCUR.